Citation Nr: 0710219	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  99-10 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for skin ulcerations, 
retinopathy, and peripheral neuropathy secondary to exposure 
to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for skin ulcerations, retinopathy, and 
peripheral neuropathy secondary to exposure to ionizing 
radiation.  In October 2000, the Board remanded the claim for 
additional development.


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation as a result 
of his in-service duties involving atmospheric nuclear 
testing.

2.  The veteran has not been diagnosed with a radiogenic 
disease.  

3.  The veteran's skin ulcerations, retinopathy, and 
peripheral neuropathy first manifested many years after 
service and are unrelated to any incident of service, 
including exposure to ionizing radiation.


CONCLUSION OF LAW

Skin ulcerations, retinopathy, and peripheral neuropathy were 
not incurred in or aggravated by the veteran's active 
service, and are not proximately due to or the result of 
exposure to ionizing radiation.  38 U.S.C.A. §§ 1110; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 
3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including retinopathy and 
peripheral neuropathy, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  First, there are specific diseases that may be 
presumptively service connected if manifest in a radiation-
exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-risk 
activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites.  38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.  

Second, other "radiogenic" diseases, such as any form of 
cancer listed under 38 C.F.R. § 3.311(b)(2), found five years 
or more after service in an ionizing radiation-exposed 
veteran may also be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service, or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  "Radiogenic diseases" under this 
regulation do not include non-neoplastic skin lesions, 
retinopathy, or peripheral neuropathy.  38 C.F.R. 
§ 3.311(b)(2)(iii).  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence that supports that finding.  
38 C.F.R. § 3.311(b)(4).  When it has been determined that: 
(1) a veteran has been exposed to ionizing radiation as a 
result of participation in the atmospheric testing of nuclear 
weapons; (2) the veteran subsequently develops a specified 
radiogenic disease; and (3) the disease first becomes 
manifest five years or more after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), 
(c)(1).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is "at least as likely as not" that the disease resulted from 
in-service radiation exposure or whether there is "no 
reasonable possibility" that the disease resulted from in-
service radiation exposure.  38 C.F.R. § 3.311(c)(1).  

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the burden of 
tracing causation to a condition or event during service.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection claims based on in-service exposure to 
radiation may be addressed under 38 C.F.R. § 3.309(d) or § 
3.311.

The veteran's service records reflect that he participated in 
atmospheric nuclear weapon testing in Operation Teapot in 
1955.  As outlined in 38 C.F.R. § 3.309(d)(3), atmospheric 
nuclear weapon testing is considered a "radiation-risk 
activity." As the veteran has been determined to have 
participated in a "radiation-risk activity," he meets the 
criteria for qualification as a "radiation-exposed" veteran.  
As a "radiation-exposed" veteran, the level of his 
radiation exposure need not be documented, provided that he 
has been diagnosed with a disease enumerated in 38 C.F.R. § 
3.309(d) or other radiogenic disease.  In this case, however, 
the veteran's skin ulcerations, retinopathy, and peripheral 
neuropathy are not among the types of diseases listed at 38 
C.F.R. § 3.309(d)(2) subject to presumptive service 
connection in radiation-exposed veterans.  Nor are these 
disorders listed under 38 C.F.R. § 3.311(b)(2) as radiogenic 
diseases.  Thus, in order to be entitled to service 
connection on this basis, the veteran's skin ulcerations, 
retinopathy, and peripheral neuropathy must be determined by 
the VA Under Secretary of Health to be related to ionizing 
radiation exposure while in service, or otherwise be linked 
medically to ionizing radiation exposure while in service.

In October 2005, VA obtained a radiation dose estimate for 
the veteran's exposure from the Defense Threat Reduction 
Agency.  The prepared dose estimate was based upon the 
veteran's recollections, his service records, operational 
documents and reports, and scientific principles and studies.  
During Operation Teapot, the veteran was exposed to two 
nuclear shots, named "BEE" and "TURK," that were fired 
atop 500-foot towers.  His potential sources of radiation 
exposure were neutron and gamma radiations produced at the 
time of the BEE detonation or shortly thereafter, commonly 
referred to as initial radiation, while witnessing the shot, 
residual radiation from Shot TURK fallout, and residual 
radiation from BEE fallout.  His estimated likely exposure 
from the initial radiation from BEE was 0.02 rem, his 
estimated likely exposure from the residual radiation from 
TURK was less than 0.001 rem, and his estimated likely 
exposure from the residual radiation from BEE was 0.57 rem.  
The total beta plus gamma estimated radiation dose to the 
skin was 11.1 rem, with an upper-bound beta plus gamma dose 
of 31.6 rem.  The internal dose to the central nervous system 
was estimated to be 0.0 rem, with an upper-bound dose of 
0.004 rem.

The dose estimates prepared by the Defense Threat Reduction 
Agency were forwarded to the Under Secretary for Health for a 
medical opinion regarding the relationship between the 
veteran's exposure to ionizing radiation and his skin 
ulcerations, peripheral neuropathy, and retinopathy.  In a 
March 2006 opinion, the VA Chief Public Health and 
Environmental Hazards Officer found that it was less likely 
than not that the veteran's skin disorder, peripheral 
neuropathy, and retinopathy were related to his exposure to 
ionizing radiation during Operation Teapot.  The Officer 
noted that the Interactive Radioepidemiological Program of 
the National Institute of Occupational Safety and Health did 
not specifically address non-neoplastic skin lesions or 
peripheral neuropathy.  However, damage to the skin or nerves 
other than neoplastic transformation would be considered a 
deterministic change or effect of exposure to radiation.  
Generally, large doses of radiation, in the order of hundreds 
or thousands of rads, were required in order for radiation 
exposure to result in a deterministic changes, such as skin 
lesions or nerve damage.  Based upon the veteran's estimated 
exposure, it did not appear that the veteran had received a 
dose of radiation sufficient to likely result in 
deterministic changes such as skin lesions or nerve damage.  
Therefore, the Officer determined that it was unlikely that 
the veteran's skin lesions and neuropathy could be attributed 
to exposure to ionizing radiation in service.

While in November 2002 the veteran obtained a radiation dose 
estimate of his exposure to ionizing radiation as a result of 
his participation in Operation Teapot from the United States 
Department of Energy, that dose estimate of 570 mrem is lower 
than the estimate prepared by the Defense Threat Reduction 
Agency.  Because that dose estimate is lower, the Board finds 
that referral of that dose estimate to the Under Secretary 
for Health for a medical opinion regarding the relationship 
between the veteran's exposure to ionizing radiation and his 
skin lesions, peripheral neuropathy, and retinopathy is not 
necessary.

Because the opinion obtained by the VA Under Secretary of 
Health determined that the veteran's disorders were not 
likely related to ionizing radiation exposure while in 
service, in order for service connection to be warranted in 
this case, his skin ulcerations, retinopathy, and peripheral 
neuropathy must otherwise be linked medically to ionizing 
radiation exposure while in service.  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  In this regard, the record 
reflects that in December 1997 the veteran was diagnosed with 
peripheral neuropathy that was felt to probably be related to 
his diabetes mellitus.  Subsequent records dated in February 
1998, however, demonstrate that the veteran felt that the 
peripheral neuropathy was not likely related to his diabetes 
mellitus, which had been diagnosed approximately four years 
earlier, but to his exposure to ionizing radiation during 
service.  Records dated in February 1999 note that the 
veteran had diet-controlled diabetes mellitus, with 
peripheral neuropathy that was likely secondary to radiation 
exposure.  Subsequent records show that the veteran's 
peripheral neuropathy was of questionable etiology.  Records 
dated in January 2002 show a diagnosis of diabetic 
neuropathy.  In May 1999, the veteran was diagnosed with 
retinopathy.  It was noted to be unclear whether the 
retinopathy was related to radiation exposure.  Subsequent 
records, dated as recently as September 2002, however, show 
the veteran's diagnosis as diabetic retinopathy.  With regard 
to the veteran's skin problems, an undated report shows skin 
changes consistent with vascular disease, described as patchy 
areas of resolving ulcerations and small generalized lesions.  
In June 1999, the veteran complained of skin lesions, which 
he felt were secondary to exposure to ionizing radiation.  
Records dated in February and March 2004, however, show that 
the veteran's skin ulcerations are secondary to diabetes 
mellitus and peripheral vascular disease.

While the record reflects that in February 1999 the veteran's 
peripheral neuropathy was felt to likely be secondary to 
radiation exposure, the Board finds that greater weight is to 
be accorded to the findings of the March 2006 opinion 
obtained by the VA Under Secretary.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches, as is true 
of any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  In 
looking at the opposing findings, the Board places greater 
probative value on the opinion obtained by the Under 
Secretary because that opinion was based upon a complete 
history provided by the veteran and his service records, 
operational documents and reports, and scientific principles 
and studies.  In contrast, the VA physician who stated that 
the veteran's peripheral neuropathy was likely secondary to 
radiation exposure did not have the veteran's dose estimate, 
nor is it clear that the physician had the requisite training 
in order to accurately make such a finding.  Thus, the Board 
finds that there is no probative evidence that indicates that 
the veteran's peripheral neuropathy is related to exposure to 
ionizing radiation in service, and service connection for 
peripheral neuropathy secondary to ionizing radiation 
exposure is not warranted.  

With regard to the veteran's retinopathy, the Board finds the 
May 1999 notation that it was possible that the veteran's 
retinopathy was related to exposure to radiation to be too 
speculative to warrant service connection.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of a claimed disorder or an such 
relationship).  While the veteran himself has related his 
retinopathy to exposure to ionizing radiation, there is no 
clinical evidence which supports a finding that his 
retinopathy is the result of exposure to ionizing radiation.  
Accordingly, the Board finds that there is no probative 
evidence that indicates that the veteran's retinopathy is 
related to exposure to ionizing radiation in service, and 
service connection for retinopathy secondary to ionizing 
radiation exposure is not warranted.  

With regard to the veteran's skin ulcerations, while the 
veteran himself has related his skin problems to exposure to 
ionizing radiation, there is no clinical evidence which 
supports a finding that his skin ulcerations are the result 
of exposure to ionizing radiation.  Indeed, the evidence of 
record only weighs against such a finding.  The March 2006 
opinion obtained by the VA Under Secretary, on which the 
Board places great probative weight, specifically found that 
it was unlikely that the veteran's skin ulcerations were the 
result of his exposure to radiation.  The Board finds this 
opinion to be persuasive as it was based upon a complete 
history provided by the veteran and his service records, 
operational documents and reports, and scientific principles 
and studies.  Additionally, there is no probative opposing 
finding of record.  Thus, the Board finds that there is no 
probative evidence that indicates that the veteran's skin 
ulcerations are related to exposure to ionizing radiation in 
service, and service connection for skin ulcerations 
secondary to ionizing radiation exposure is not warranted.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's skin 
ulcerations, retinopathy, or peripheral neuropathy.  Thus, 
service connection for skin ulcerations, retinopathy, and 
peripheral neuropathy secondary to exposure to ionizing 
radiation is not warranted.

The Board has considered the veteran's assertions that his 
current skin ulcerations, retinopathy, and peripheral 
neuropathy are related to his service, including exposure to 
ionizing radiation.  However, as a layman, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  See e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2003 and January 
2005; a rating decision in July 1998; a statement of the case 
in March 1999; and supplemental statements of the case in 
March 2000 and September 2002.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical opinion in relation 
to this claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


ORDER

Service connection for skin ulcerations, retinopathy, and 
peripheral neuropathy secondary to exposure to ionizing 
radiation is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


